Citation Nr: 0002177	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-28 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for skin disability of 
the groin.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a sleep disorder.

4. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1969.  This case was remanded by the Board of Veterans' 
Appeals (Board) in May 1997 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, for 
additional development, to include an attempt to obtain 
additional stressor information from the veteran prior to 
attempting to obtain verification of the veteran's stressors 
from the Commandant of the Marine Corps.  The veteran failed 
to respond to two VA requests for additional stressor 
information sent between June and November 1997.  The case is 
again before the Board.


FINDINGS OF FACT

1.  The claims for service connection for skin disability of 
the groin, headaches, and a sleep disorder are not plausible.

2.  All available evidence necessary for an equitable 
determination of the issue of entitlement to service 
connection for PTSD has been obtained by VA.

3.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating any of the 
veteran's alleged service stressors.






CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for skin disability of the 
groin, headaches, or a sleep disorder.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 
1991); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. § 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's DD Form 214 indicates that he was a basic bands 
man with the 3d Marine Division at Headquarters Company; he 
was not awarded any medals indicative of combat.  Service 
medical records reveal that he reported frequent or severe 
headaches on his March 1966 medical history report prior to 
service entrance, which were also described as occasional 
headaches with sinusitis.  Service medical records do not 
show that he was found to have a headache disorder on the 
entrance examination or thereafter.  Service medical records, 
including the report of examination for discharge, are 
negative for evidence of the other disabilities at issue.

VA outpatient records from October 1990 to October 1998 
reveal complaints of nervousness and of a rash on the 
shoulder blades in January 1994; major depression/PTSD was 
diagnosed in January 1994.  The veteran's complained of 
headaches, diarrhea, and vomiting in December 1997.

The veteran testified at a personal hearing at the RO in 
October 1995 that he was exposed to stressors in service, 
including having to dig up the graves of some Vietnamese, 
having a friend of his killed two weeks after the veteran 
left Vietnam, having another friend die of a drug overdose 
soon after the friend returned from Vietnam, having the base 
where he was stationed in Vietnam hit by mortars and rockets, 
and having to go on patrols during the day and being assigned 
perimeter watch at night.

According to a report of a March 1996 psychiatric evaluation 
by Maria Mynatt, M.D., the veteran alleged that he had PTSD 
and Agent Orange exposure due to service in Vietnam.  The 
diagnoses were chronic PTSD; a single episode of major 
depression, moderate, without psychosis; alcohol and 
marijuana abuse, in early remission; and a history of Agent 
Orange exposure with skin changes.

A May 1996 disability determination for the Social Security 
Administration denied disability benefits because the veteran 
was not considered disabled; the primary diagnosis was PTSD 
and the secondary diagnosis was major depression.

According to a January 1998 letter from the Records 
Correspondence Section of the Personnel Management Support 
Branch of the United States Marine Corps, by direction of the 
Commandant of the Marine Corps, the information on file on 
the veteran's service stressors was insufficient.  It was 
noted that there was no verification of the following 
incidents: the digging up of a Vietnamese grave because a 
pipeline was being built; the veteran's participation in 
combat; or the death of Ron Harris, who the veteran claimed 
died of a drug overdose soon after he left Vietnam.

On VA psychiatric examination in November 1998, the diagnoses 
were PTSD and major depressive disorder.

Also on file are command chronologies for the 3d Marine 
Division from April 1, 1968, to January 31, 1969.  These 
records do not mention the veteran by name, refer to any of 
the veteran's alleged stressors, or provide any indication 
that the veteran participated in combat.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991). Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Although the veteran's service medical records reveal that he 
reported headaches on his March 1966 medical history, he was 
not found to have a headache disorder during service and 
there is no post-service medical evidence showing that he has 
been found to have a headache disorder.  Moreover, there is 
no medical evidence of  a skin disorder of the groin or a 
sleep disorder during service and no post-service medical 
evidence documenting the presence of either of these claimed 
disabilities.  In this regard, the Board notes that Agent 
Orange exposure with skin changes was diagnosed by history 
only psychiatric evaluation in March 1996.

Although the veteran contends that he has headaches, skin 
disability of the groin, and a sleep disorder, the veteran, 
as a lay person, is not qualified to provide medical opinions 
or diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Since the record contains no competent 
evidence of these claimed disabilities, the claims are not 
well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claim for service connection for 
the above disabilities.  Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
available evidence necessary for an equitable decision on 
this issue has been obtained.  In this regard, the Board 
notes that due to the veteran's failure to respond to the 
RO's request for more specific information concerning his 
alleged service stressors, further development to verify his 
alleged service stressors would serve no useful purpose.

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1998); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  Section 1154 requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and would not apply to veterans who served 
in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32807-32808 (1999).

The record contains post-service medical evidence of PTSD.  
The veteran testified at an RO hearing in October 1995 as to 
his service stressors.  However, the record reflects that he 
did not receive any award or decoration indicative of combat 
and there is no other corroboration of the veteran's 
participation in combat.  Additionally, he failed to respond 
to two attempts from VA in 1997 to obtain additional 
information on his service stressors.  A letter from the 
Commandant of the Marine Corps, dated in 1998, indicates that 
there is no record of a Ron Harris and that there was no 
verification of the veteran's alleged stressors.  In 
addition, there is no corroboration of the any of the alleged 
stressors in the 3d Division command chronologies or in any 
other evidence of record.  Without evidence establishing that 
the veteran engaged in combat with the enemy or corroborating 
evidence of a stressor supporting the diagnosis of PTSD, the 
claim must be denied.


ORDER

Service connection for headaches, skin disability of the 
groin, a sleep disorder, and PTSD is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

